DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Response to Amendment
This action is in response to the reply filed 01/21/2021.	
Claims 1-21 have been examined in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 6-13, and 15-21  are rejected under 35 U.S.C. 103 as being unpatentable over Liebing (US 2016/0319846 A1) [new] in view of Liebing' (US 2017/0014562 A1) [cited previously].
Re. claim 1 and 21, Liebing teaches catheter pump, comprising: an expandable cannula defining a blood flow channel (paragraph 0044 – catheter device extends through the blood vessel whose valve opens and closes rhythmically to enable blood flow) and comprising an impeller blade zone (figure 4, rotor blades 21), an inlet zone including a flared portion that widens radially between a proximal end and a distal end to receive and securely engage a bearing assembly prior to receiving and engaging the bearing assembly (figure 4, first section of the sheath 24 includes an inlet that radially widens distal from the pump [shown in red], securing the bearing [interpretably shown in green] with the rotor [disclosed in paragraph 0051] through the lumen of the jacketing first section 24, also shown in figure 8c), and an outlet zone (figure 4, 29); and 
an impeller system comprising an impeller body rotatably coupled to the bearing assembly (figure 4, rotor blade 21 coupled to bearing shown; paragraph 0051), the impeller system movable relative to the expandable cannula along a longitudinal axis of the catheter pump (figure 4, 8c – rotor 21 can be inserted through flared first section 24 in a longitudinal axis of the pump); and
an operational configuration in which the impeller body is positioned within the impeller blade zone of the expandable cannula and the bearing assembly is engaged with the flared portion (figure 4, rotor blade 21 within the flared shaft 24, with the bearings, paragraph 0051).
 Liebing does not explicitly teach the catheter pump is selectively transitionable between a separated configurations in which the impeller body is axially spaced from the expandable cannula along the longitudinal axis.
Liebing’ teaches the device wherein the catheter pump is selectively transitionable between a separated configuration in which the impeller body and the bearing assembly are axially spaced from the expandable cannula along the longitudinal axis (figures 3 and 13, rotor 7 [impeller blade] is shown 
Both Liebing and Liebing’ are analogous arts as they are both within field of medical catheter pumps. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keenan to incorporate the transitional separated configuration, as taught by Liebing, in order to form a functioning construction unit of a fluid pump for operation (paragraphs 0063, 0074, 0094). 

    PNG
    media_image1.png
    328
    556
    media_image1.png
    Greyscale



Re. claim 6, Liebing’ further teaches the device wherein the inlet zone of the expandable cannula has a larger cross-sectional area than the outlet zone of the expandable cannula (figures 3-4, housing 6 has a larger cross-sectional area at its “inlet” [shown through fixation ring 19] with respect to the “outlet” [lumen of which the drive shaft 8 exits out of]).

Re. claim 7, Liebing’ further teaches the device wherein the bearing assembly is a partial basket bearing or full basket bearing (figure 3, bearing 15 coupled to rotor 7 [impeller] is shown to be a half basket bearing).

Re. claim 8, Liebing further teaches the device wherein the bearing assembly is configured to engage the expandable cannula at least partially within the flared portion in the operational configuration at the inlet zone of the expandable cannula (figure 4, bearings shown in green are within the housing/inlet shown in red).

Re. claim 9, Liebing’ further teaches the device wherein the impeller system is configured such that the bearing assembly remains substantially stationary with respect to the expandable cannula during rotation of the impeller body (paragraph 0078 – bearing arrangement 15 has struts 20, 21 applied to compartments of the fixation rings 19 for increased durability and support [stationary position] as well as centering the drive shaft 8 in its hub as it moves through the housing 6 in the direction 15).
	
Re. claim 10, Liebing’ further teaches the device further comprising: 
3





 

 an actuator configured to transition the catheter pump between the separated configuration and the operational configuration, the actuator including at least one indicium configured to visually indicate at least one of i) that the catheter pump is in the separated configuration, or ii) that the catheter pump is in the operational configuration (paragraph 0074 – drive shaft 8 serves as an actuator to retract in order to form a functioning construction unit, as shown in figure 4, with catch 17 connected to drive shaft 8 perfectly serving as a visual indicator of a separated configuration [where the rotor and bearing is visible] and operational [only catch 17 is visible]).

Re. claim 11 and 16, Liebing’ further teaches the device/method wherein the actuator comprises: an impeller anchor rotatably coupled to the impeller system (figure 3, catch 17),  whereby at least an impeller shaft of the impeller system is rotatable relative to the impeller anchor (paragraph 0074 – actuation means driving shaft 8 is rotating relative to the catch 17 attached to the rotor and bearing assembly) and a cannula anchor coupled to the expandable cannula (figure 3, fixation ring 19 coupled to housing 6), the impeller anchor slidable relative to the cannula anchor, whereby the impeller anchor is configured to translate axially relative to the cannula anchor to transition the catheter pump between the separated configuration and the operational configuration (figure 4,catch 17 slides along with bearing assembly and rotor 7 into housing 6).

Re. claim 12 and 17, Liebing’ further teaches the device/method wherein the impeller anchor is slidable relative to the cannula anchor by operation of a slidable knob fixedly coupled to the impeller anchor and extending radially outward from the impeller anchor through an opening defined by the cannula anchor (figures 3-4 show hub 17 [impeller anchor] slidable by way of the bearing 15 extending outward [figure 3] through an opening defined by fixation ring 19 [cannula anchor] shown in 5).

Re. claim 13, Liebing’ further teaches a method of delivering a catheter pump having an expandable cannula and an impeller system to a target site, the method comprising: 
placing the catheter pump in a separated configuration, in which an impeller body of the impeller system is axially spaced from the expandable cannula along a longitudinal axis of the catheter pump (figure 3, rotor 7 [impeller blade] is shown axially spaced from the housing 6 along the longitudinal axis); 
maneuvering the expandable cannula and impeller system to the target site while the catheter pump is in the separated configuration (paragraph 0073 – separated configuration of figure 3 is maintained until the parts are brought to the target site); and 
transitioning the catheter pump from the separated configuration to an operational configuration at the target site, wherein, in the operational configuration, the impeller body is located at the same axial position as the expandable cannula (figures 3-4 show separated configuration into operational configuration in the same axial position of the housing 6 [expandable cannula]).
Liebing’ does not teach the operational configuration a bearing assembly, rotatably coupled to the impeller body, is at least partially received within a flared portion of the expandable cannula, and wherein the flared portion widens radially between a proximal end and a distal end to receive the bearing assembly prior to engagement with the bearing assembly.
Liebing’ teaches the operational configuration a bearing assembly, rotatably coupled to the impeller body, is at least partially received within a flared portion of the expandable cannula, such that the bearing assembly is held stationary via engagement with the flared portion, and wherein the flared portion widens radially between a proximal end and a distal end to receive the bearing assembly prior to engagement with the bearing assembly (figure 4, first section of the sheath 24 includes an inlet that radially widens distal from the pump [shown in red], securing the bearing [interpretably shown in green] with the rotor [disclosed in paragraph 0051] through the lumen of the jacketing first section 24, also shown in figure 8c), and an outlet zone (figure 4, 29).

Re. claim 15, Liebing’ further teaches the method wherein transitioning the catheter pump from the separated configuration to an operational configuration comprises operating an actuator coupled to the impeller system (figure 3, drive shaft 8 runs through catheter and into the rotor 7 [impeller system] to form an actuation means to retract into a functioning construction unit, disclosed in paragraph 0074).

Re. claim 18, Liebing’ further teaches the method wherein transitioning the catheter pump from the separated configuration to an operational configuration comprises engaging a distal end of the expandable cannula with the bearing assembly of the impeller system (figure 3, rotor 7 [impeller] is coupled to distal bearing 15 that engages the distal end of the housing 6 [expandable cannula]).

Re. claim 19, Liebing’ further teaches the method further comprising operating the catheter pump by rotating the impeller body while the bearing assembly remains substantially stationary (paragraph 0078 – bearing arrangement 15 has struts 20, 21 applied to compartments of the fixation rings 19 for increased durability and support [stationary position] as well as centering the drive shaft 8 in its hub as it moves through the housing 6 in the direction 15).

Re. claim 20, Liebing’ further teaches the method wherein the impeller body is positioned inside the expandable cannula in the operational configuration (figure 4, rotor 7 [impeller] is within the housing 6).

Claims 2-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liebing (US 2016/0319846 A1) [new] in view of Liebing (US 2017/0014562 A1) as applied to claims 1, 6-13, 15-21  above, and further in view of Campbell (US 2012/0172655 A1) (cited previously). 
Re. claims 2-3 and 5, the combined inventions of Liebing in view of Liebing’ teaches all of the elements of the claimed invention as stated above, but does not teach the impeller system further comprises a guidewire lumen extending through the impeller body, and the impeller system further comprises an atraumatic tip coupled to the guidewire lumen and a flexible coating on the cannula.
Campbell teaches a catheter pump the impeller system further comprises a guidewire lumen extending through the impeller body (figure 31, guidewire 1024 runs through to the impeller blades 1016); 
the impeller system further comprises an atraumatic tip coupled to the guidewire lumen (figure 31, atraumatic tip 182 [shown in figure 1A] protrudes out of the guidewire 1024 in connection to the impeller blades 1016); and
the expandable cannula is coated with a flexible material (paragraph 0210 – coating of the mesh pattern 203 [shown in figure 2] can be coated with different materials as well as porosity change to change the flexibility).
The combined invention of Liebing in view of Liebing’ as well as Campbell are analogous arts as they are both within the field of catheter pumps, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the teachings of Campbell in order to ensure flexibility for placing the catheter pump at a desired location via guidewire.

Re. claim 4, the combined inventions of Liebing in view of Liebing’ teaches all of the elements of the claimed invention as stated above, but does not teach the shape memory cannula. 
Campbell teaches the device wherein the expandable cannula comprises a tubular stent frame formed from a shape memory material selected from the group consisting of nickel-titanium, copper-zinc, copper-zinc-aluminum, copper-aluminum- nickel, gold-cadmium and combinations thereof (paragraph 0126 – housing 202 can be made of shape memory materials such as copper-zinc, gold-cadmium, copper-aluminum-nickel, etc.).
The combined invention as well as Campbell are analogous arts as they are all within field of medical catheter pumps. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention of Keenan and Liebing to incorporate the shape memory alloy of Campbell in order to permit the housing to expand from a collapsed state within the transverse profile of the sheath to the expanded state (paragraph 0126).

Re. claim 14, the combined inventions of Liebing in view of Liebing’ teaches all of the elements of the claimed invention as stated above, but does not teach inserting the expandable cannula and impeller body into a delivery sheath prior to maneuvering the expandable cannula and impeller system to the target site, and removing the delivery sheath from the impeller body and the expandable cannula at the target site.
Campbell further teaches the method further comprising: 
inserting the expandable cannula and impeller body into a delivery sheath prior to maneuvering the expandable cannula and impeller system to the target site (paragraph 0027 – cannula/blood flow assembly 92 is coupled/inserted into sheath assembly 88 as shown in figure 2); and 
removing the delivery sheath from the impeller body and the expandable cannula at the target site (paragraph 0029 – impeller blades 303 are released from the sheath assembly and can self-expand to a deployed configuration). 
The combined invention of Liebing in view of Liebing’ as well as Campbell are analogous arts as they are both within the field of catheter pumps, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the teachings of Campbell in order to position the catheter assembly within the anatomy/target site (paragraph 0057).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The disclosure of Liebing (US 2016/0319846 A1) teaches distally flared housing as newly cited in the amended claims, therefore rendering the arguments moot under the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haddadi (US 2018/0243489 A1) discloses a pump with a flared body proximal to a rotor. 
White (US 2011/0311383 A1) disclose a pump for blood circulation with a rotor flare outwardly of the body. 
Campbell (US 2011/0004046 A1) discloses a blood pump with an impeller and blades with a flared inlet. 
WO (2016/028644 A1) teaches a percutaneous catheter pump with an impeller assembly for pumping performance. 
Siess (US Patent No. 7,011,620 B1) teaches an intravascular blood pump with an impeller assembly within a housing/flexible tube. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792